DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendments
The amendments filed on September 28, 2022 have been entered. Accordingly, claims  21-22 are new, and claims 1-22 are currently pending in this application.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 7, the recitation of “the plurality of piezoelectric cooling element” in line 4, should be amended to recite --the plurality of piezoelectric cooling elements--.
In claim 8, the recitation of “the semiconductor” in line 3, should be amended to recite --a semiconductor--.
In claim 11, the recitation of “the plurality of piezoelectric cooling element” in line 4, should be amended to recite --the plurality of piezoelectric cooling elements--.
In claim 18, the claim recites “the plurality of piezoelectric cooling elements”, without proper antecedent basis. For examination purposes, claim 18 will be construed as depending on claim 17.
In claim 19, the claim recites “the piezoelectric cooling element”, without proper antecedent basis. For examination purposes, claim 19 will be construed as depending on claim 17.
In claim 20, the recitation of “the array of cooling element” in line 3, should be amended to recite --the array of cooling elements--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claims 1, 8 and 12, the claims recite1 “the cooling undergoing the vibrational motion” without proper antecedent basis. It is unclear whether the aforementioned phrase is referring to “the cooling element”, per se, or to the physical process of cooling. To the extent that the claim refers to the physical process of cooling undergoing a vibrational motion, it should be noted that the specification does not appear to describe such physical process vibrational motion, raising indefiniteness issues, potential lack of written description issues, and potential scope of enablement issues. For examination purposes, the aforementioned phrase will be construed as --the cooling element undergoing the vibrational motion--.
	As per claim 22, the claim recites “the valve alternately opening and closing the at least one aperture for the cooling element being activated”. The metes and bounds of this limitation are unclear, since one of ordinary skill in the art would not be able to ascertain how the function of “being activated” pertains to the structures. As currently recited, the claim can be ambiguously interpreted as: A) the valve being activated to alternately open and close the aperture, or B) the valve alternately opening and closing the aperture for an activated cooling element. For examination purposes, the aforementioned recitation will be construed as --the valve alternately opening and closing the at least one aperture for the cooling element--.
Claims 2-7, 9-11, 13-17, and 21 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, 12, 14-19 and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mo et al. (TW M542326 U), herein Mo.
	As per claim 1, Mo discloses a system (4) for cooling a heat-generating structure (2) comprising: an array of cooling elements (42) corresponding to regions of the heat-generating structure (2) where heat is generated in response to operation of the heat-generating structure (see at least figures 1A and 7), a cooling element (1234 and related components) in the array of cooling elements (42) being in a chamber (space for 12, or 120) and in communication with a fluid (see figures 1B and 4-5C), the cooling element (1234) having a first side (upper side) and a second side (lower side) opposite to the first side (see at least figure 4), the first side being distal from the heat-generating structure (2), the second side (lower side) being proximate to the heat- generating structure (2; see figure 7), the cooling element (1234) being between an entrance (121a) for the chamber and the heat-generating structure (2; see figure 5A and 7), at least a portion (122a) of the cooling element (1234) undergoing vibrational motion (as shown in figures 5B-5E) in response to the cooling element being activated (see second to last line of page 5 through the second to last paragraph of page 6), the vibrational motion drawing the fluid (see arrows in figure 5B) into the chamber through the entrance (121a) and directing the fluid from to the first side (upper side) to the second side (lower side; see figures 5C and 5D), the at least the portion (122a) of the cooling element (1234) undergoing the vibrational motion being integrally formed and valve-free (as evidenced by figured 5C and 5D); and a controller (10) configured to activate portions of the array of cooling elements (42) based on a determination that operation of the heat-generating structure (2) is likely to generate heat in a given region of the heat-generating structure (see the first paragraph of page 7 of the translation).  
As per claim 3, Mo discloses wherein the determination that operation of the heat-generating structure (2) is likely to generate heat is based on use of a function (i.e. a comparison function or algorithm of the controller 10, as described in at least page 7 of the translation).  
As per claim 4, Mo disclsoes wherein the determination that operation of the heat-generating structure (2) is likely to generate heat is based on use of an interface (e.g. via temperature sensor 102).  
As per claim 5, Mo discloses wherein the determination that operation of the heat-generating structure (2) is likely to generate heat is based on a pattern of usage (e.g. a pattern that causes overheating, as described in page 7 of the translation).  
As per claim 6, Mo discloses wherein the array of cooling elements (42) includes a plurality of piezoelectric cooling elements (123, 1231, 1234, and related components).  
As per claim 8, Mo discloses a system (see figure 1A) for cooling a heat-generating structure (2) comprising: an array of cooling elements (42) corresponding to regions of the heat-generating structure (2) where heat is generated in response to operation of a semiconductor (20, 21), a cooling element (1234 and related components) in the array of cooling elements (42) being in a chamber (120) and in communication with a fluid (see arrows in figures 1B and 4-5E), the cooling element (1234) having a first side (upper side) and a second side (lower side) opposite to the first side (see at least figure 4), the first side (upper side) being distal from the heat-generating structure (2), the second side (lower side) being proximate to the heat-generating structure (2; see figure 1B), the cooling element (1234 and related components) being between an entrance (121a) for the chamber (120) and the heat-generating structure (2), at least a portion (122a) of the cooling element (1234 and related components) undergoing vibrational motion (as shown in figures 5A-5E) in response to the cooling element being activated (as described in at least page 7 of the translation), the vibrational motion drawing the fluid (see arrows) into the chamber (120) through the entrance (121a) and directing the fluid from to the first side (upper side) to the second side (lower side), the at least the portion (122a) of the cooling element undergoing the vibrational motion being integrally formed and valve-free (as shown in figures 4-5E); and a controller (10) configured to activate portions of the array of cooling elements (42) based on a predictive determination (via information obtained from the temperature sensor 102) that operation of the heat-generating structure is likely to generate heat in a given region of the heat-generating structure (as described in at least page 7 of the translation), the predictive determination being based on use of a function (temperature comparison function of the controller 10) by the heat- generating structure (2), use of an interface (102) and a pattern of usage (e.g. usage that generates heat).  
As per claim 9, Mo discloses wherein the array of cooling elements (42) includes a plurality of piezoelectric cooling elements (123, 1231, etc.).  
As per claim 10, Mo discloses wherein each of the piezoelectric cooling elements (123, 1231, etc.) is configured to direct the fluid (see arrows) such that the fluid moves in a direction that is incident (as shown in at least figures 1B and 7) on a surface of the heat-generating structure (2) at a substantially perpendicular angle (as evidenced by at least figure 7).  
As per claim 12, Mo discloses a method of cooling a heat-generating structure (2), comprising: determining, using a controller (10), that operation of the heat-generating structure (2) is likely to generate heat in a given region (via sensor 102) of the heat-generating structure (see figure 7); and driving portions (e.g. 122a) of an array of cooling elements (42) corresponding to regions of the heat- generating structure (2) where heat is generated in response to the determining that operation of the heat-generating structure (2) is likely to generate heat (see at least page 7 of the translation), a cooling element (1234 and related components) in the array of cooling elements (42) being in a chamber (120) and in communication with a fluid (see arrows in at least figures 5A-5E), the cooling element (1234 and related components) having a first side (upper side) and a second side (lower side) opposite to the first side (see at least figure 4), the first side (upper side) being distal from the heat- generating structure (2), the second side (lower side) being proximate to the heat-generating structure (2; see at least figure 1B), the cooling element (1234 and related components) being between an entrance (121a) for the chamber (120) and the heat-generating structure (see at least figures 1B and 4), at least a portion (122a) of the cooling element (1234 and related components) undergoing vibrational motion in response to the cooling element being activated (see figures 5A-5E), the vibrational motion drawing the fluid (see arrows) into the chamber (120) through the entrance (121a) and directing the fluid from to the first side (upper side) to the second side (lower side), the at least the portion (122a) of the cooling undergoing the vibrational motion being integrally formed and valve-free (as shown in at least figure 4).  
As per claim 14, Mo discloses wherein the determining that operation of the heat-generating structure (2) is likely to generate heat (via information from 102) further includes: determining, using a controller (102), whether a function is used (based on a threshold overheating temperature; see page 7 of the translation).  
As per claim 15, Mo discloses wherein the determining that operation of the heat-generating structure (2) is likely to generate heat (via information from 102) further includes: determining, using a controller (10), whether an interface (102, per se) is used (see page 7 of the translation).  
As per claim 16, Mo discloses wherein the determining that operation of the heat-generating structure (2) is likely to generate heat (via information from 102) further includes: determining, using a controller (10), a pattern of usage (overheating usage) of the heat-generating structure (see page 7 of the translation).  
As per claim 17, Mo disclsoes wherein the array of cooling elements (42) includes a plurality of piezoelectric cooling elements (123, 1231, etc.).  
As per claim 18, Mo discloses wherein each of at least a portion (122) of a plurality of piezoelectric cooling elements (123, 1231, etc.) is under-damped and has a resonance frequency (see at least figures 5A-5E) and wherein the driving further includes: driving the portion (122) of the plurality of piezoelectric cooling elements at the resonance frequency (see at least page 6 of the translation).  
As per claim 19, Mo discloses wherein each of the piezoelectric cooling element (123, 1231, etc.) is configured to direct the fluid (see arrows) from the first side (upper side) such that the fluid moves in a direction that is incident (as shown in at least figures 1B and 7) on a surface of the heat-generating structure (2) at a substantially perpendicular angle (as evidenced by at least figure 7).  
As per claim 21, Mo discloses wherein the at least the portion (122a) of the cooling element (1234 and related components) includes at least one aperture therein (122c), the aperture providing a fluid path from the first side to the second side (as shown in figures 5A-5E).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (TW M542326 U) in view of Tobias (US 6996441 B1).
	As per claim 2, Mo may not explicitly disclose wherein the heat-generating structure includes a clock and wherein the determination that operation of the heat-generating structure is likely to generate heat is based on at least one of a junction temperature measurement and a clock measurement for the clock.  
	On the other hand, Tobias, directed to controlling a cooling system, discloses wherein the heat-generating structure (110) includes a clock (via 170) and wherein the determination that operation of the heat-generating structure (110) is likely to generate heat is based on a clock measurement for the clock (i.e. a clock frequency; see column 2, lines 15-25).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), Tobias discloses that system operational characteristics, which include a clock frequency and time slice utilization, may be used to predict heat removal requirements for the system. This allows to advantageously anticipate temperature changes for better control thereof (column 2, lines 15-25). Tobias teaches that if the system is being under-utilized (e.g. time slices are not being fully used), the system can lower a voltage level and the processor can be slowed down, thereby achieving power savings (column 5, lines 46-54). As per (2), one of ordinary skill in the art would recognize that since the prior art of Tobias has successfully implemented its own teachings with regards to the clock measurements, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Mo. Said reasonable expectation of success is apparent from the fact that both Mo and Tobias are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. cooling systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Mo may be significantly improved by incorporating the prior art teachings of Tobias, since the teachings of Tobias serve to complement the teachings of Mo by virtue of suggesting reduced power consumption, increased efficiencies, and better temperature prediction and control of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mo and to have modified them with the teachings of Tobias, by having the heat-generating structure including a clock and wherein the determination that operation of the heat-generating structure is likely to generate heat is based on a clock measurement for the clock, in order to reduce power consumption, increase efficiencies, and provide better temperature control, as similarly suggested by Tobias, without yielding unpredictable results.
As per claim 13, Mo may not explicitly disclose wherein the heat-generating structure includes a clock and wherein the determining that operation of the heat-generating structure is likely to generate heat further includes: determining, using a controller, at least one of a junction temperature and a clock speed for the clock.  
On the other hand, Tobias, directed to controlling a cooling system, discloses wherein the heat-generating structure (110) includes a clock (via 170) and wherein the determining that operation of the heat-generating structure (110) is likely to generate heat further includes: determining, using a controller, a clock speed for the clock (i.e. a clock frequency; see column 2, lines 15-25).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), Tobias discloses that system operational characteristics, which include a clock frequency and time slice utilization, may be used to predict heat removal requirements for the system. This allows to advantageously anticipate temperature changes for better control thereof (column 2, lines 15-25). Tobias teaches that if the system is being under-utilized (e.g. time slices are not being fully used), the system can lower a voltage level and the processor can be slowed down, thereby achieving power savings (column 5, lines 46-54). As per (2), one of ordinary skill in the art would recognize that since the prior art of Tobias has successfully implemented its own teachings with regards to the clock measurements, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Mo. Said reasonable expectation of success is apparent from the fact that both Mo and Tobias are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. cooling systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Mo may be significantly improved by incorporating the prior art teachings of Tobias, since the teachings of Tobias serve to complement the teachings of Mo by virtue of suggesting reduced power consumption, increased efficiencies, and better temperature prediction and control of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mo and to have modified them with the teachings of Tobias, by having the heat-generating structure include a clock and wherein the determining that operation of the heat-generating structure is likely to generate heat further includes: determining, using a controller, a clock speed for the clock, in order to reduce power consumption, increase efficiencies, and provide better temperature control, as similarly suggested by Tobias, without yielding unpredictable results.


Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mo (TW M542326 U) in view of Zhang (US 20080101965 A1).
As per claim 22, Mo may not explicitly disclose the system further comprising: an array of valves, a valve of the array of valves corresponding to and separate from the cooling element, the valve alternately opening and closing the at least one aperture for the cooling element being activated.
On the other hand, Zhang, directed to a piezoelectric pump system, discloses an array of valves (39, 40; see figures 2-3), a valve (39) of the array of valves corresponding to and separate from the cooling element (36), the valve alternately opening and closing the at least one aperture (37B) for the cooling element being (see at least figures 2-3 and paragraph 41).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.4 
As per (1), one of ordinary skill in the art would recognize that including inlet valves, as suggested by Zhang, allows for better fluid flow and pressure control within the pump system, while preventing any backflow of fluid. As per (2), one of ordinary skill in the art would recognize that since the prior art of Zhang has successfully implemented its own teachings with regards to the array of valves, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Mo. Said reasonable expectation of success is apparent from the fact that both Mo and Zhang are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. piezoelectric cooling systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Mo may be significantly improved by incorporating the prior art teachings of Zhang, since the teachings of Zhang serve to complement the teachings of Mo by virtue of suggesting improved fluid flow and pressure controls.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mo and to have modified them with the teachings of Zhang, by having an array of valves, a valve of the array of valves corresponding to and separate from the cooling element, the valve alternately opening and closing the at least one aperture for the cooling element, in order to improve the fluid flow and pressure controls within the system, as similarly suggested by Zhang, without yielding unpredictable results.
Allowable Subject Matter
Claims 7, 11 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments5 and amendments pertaining the 112(b) rejections are considered persuasive and sufficient to overcome the previous 112(b) rejections. It should be noted that the new 112(b) rejections were necessitated by the amendments.
Applicant’s arguments pertaining the previous prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The only prior art reference still relied upon that was included in the previous grounds of rejection is Tobias. However, Applicant’s arguments6 regarding Tobias are limited to the independently claimed subject matter of claims 1, 8 and 12, and not to the actual combination or teachings of Tobias with regards to the subject matter of claims 2 and 13 as applied herein. Therefore, applicant’s arguments the arguments to Tobias are rendered moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 recites the phrase in line 11, claim 8 in line 11, and claim 12 in the last line.
        2 See MPEP § 2143.
        3 See MPEP § 2143.
        4 See MPEP § 2143.
        5 See pages 7-8 of the Remarks filed on September 28, 2022
        6 See page 11, id.